                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CARLENE MINZEL, and RUSSELL
MINZEL,
                                                                        8:20CV13
                       Plaintiffs,
                                                              ORDER TO SHOW CAUSE
        vs.

ETHICON, INC., and JOHNSON &
JOHNSON,

                       Defendants.

       On January 9, 2020, the Office of the Clerk sent letters (Filing Nos. 44, 45, and 46) to the
following attorneys directing them to register for admission to practice in this court: Christopher
A. Gomez, Lee B. Balefsky, and Michelle L. Tiger.

      As of January 27, 2020, the above attorneys have not complied with the Clerk’s letter.
Accordingly,

        IT IS ORDERED: On or before February 11, 2020, the attorneys listed above shall either
comply with the requests set forth in the letters from the Clerk of the Court or show cause by
written affidavit why they cannot comply with the rules of the Court. Failure to comply with this
order will result in being removed as counsel of record.


       Dated this 27th day of January, 2020.

                                                     BY THE COURT:


                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge




                                                1
